Title: From Thomas Jefferson to Charles Willson Peale, 7 January 1809
From: Jefferson, Thomas
To: Peale, Charles Willson


                  
                     Dear Sir 
                     
                     Washington Jan. 7. 09
                  
                  Your favor of Dec. 23. was duly recieved, and I am in hopes the Polygraph got safe to hand, & that you found it in good condition except so much as concerned the writing of the upper part of the page. I believe I mentioned to you in a former letter that if the one of yours with which I am now writing was not for your own use, I should be contented to retain it instead of mine, paying whatever it will cost to put mine into as perfectly good condition. but this is as you please.
                  I send a draught for the fund of my grandson. I mentioned to you formerly that I had left to his father to furnish his clothing & pocket money; this was merely because were he disposed to go too far in these, I had rather the restraint should move from his father than myself. but the moderation he has proved and the disposition to devote himself to his studies rather than to frequent dissipated or expensive company, renders all distinction of funds in future unnecessary, & particularly that those I furnish will be open to all his wants. I salute with friendship & respect.
                  
                     Th: Jefferson 
                     
                  
               